Fourth Quarter 2007Earnings Conference October 24, 2007 Exhibit 99.2 This presentation contains forward-looking statements within themeaning of the federal securities laws. Forward-looking statements arebased upon management’s belief and assumptions made by, andinformation currently available to, management. Our actual This presentation contains forward-looking statements within themeaning of the federal securities laws. Forward-looking statements arebased upon management’s belief and assumptions made by, andinformation currently available to, management. Our actual results could differ materially from the resultsanticipated in these forward-looking statementsas a result of numerous factors including factorsidentified from time to time in our filings with theSecurities and Exchange Commission. Anyforward-looking statement speaks only as of thedate on which such statement is made, and,except as required by law, we undertake noobligation to update any forward-lookingstatement to reflect events or circumstancesafter the date on which such statement is madeor to reflect the occurrence of unanticipatedevents. New factors emerge from time to time,and it is not possible for management to predictall such factors. results could differ materially from the resultsanticipated in these forward-looking statementsas a result of numerous factors including factorsidentified from time to time in our filings with theSecurities and Exchange Commission. Anyforward-looking statement speaks only as of thedate on which such statement is made, and,except as required by law, we undertake noobligation to update any forward-lookingstatement to reflect events or circumstancesafter the date on which such statement is madeor to reflect the occurrence of unanticipatedevents. New factors emerge from time to time,and it is not possible for management to predictall such factors. 2 Forward Looking statements Copyright© 2007 Commerce Energy, Inc. All Rights Reserved The Commerce Energy Logo and Clear Choice Clean Energy Logo is a trademark of Commerce Energy Inc. The Green-e logo is a registered trademark of Center for Resource Solutions 2 Opening Remarks Steven Boss, CEO 3 4 2007 highlights • Financial Highlights Ш Net Income increased to $5.5 million, $0.18 EPS Ш Gross Profit nearly doubled to $57.2 million Ш APX & ACN, net $1.9 million • $6.52 million APX settlement • $3.90 million ACN legal settlement • $0.72 million ACN legal expenses • Continued Strong Customer Growth Ш 196,000 customers as of July 31, 2007 Ш 43% increase over July 31, 2006 • Estimated FY 2008 Earnings and Year-End Customers Ш Earnings estimate $6.1 to $6.6 million Ш Equals $0.20 - $0.22 EPS Ш 8% - 10% customer growth 4 quarter & YTD • YTD adds above expectations • Quarterly churn rate of 9% Q4 ‘07 YTD ‘07 5 customer adds & drops 5 6 • 43% increase in customer count over 7/31/06 • 120,000 gross customer adds in FY 2007 FY 2006 FY 2007 quarter-to-quarter comparison customer growth 6 7/31/07 7/31/08 Customers: 196,000 215,000 EPS $0.20 - $0.22 $0.12 $0.20 - $0.22 7 2007 year-end customer count estimate APX/ACN $0.06* EPS $0.18 * Includes $721K of ACN expenses related to ACN arbitration 2008 Actual Estimate 2008 annual earnings estimate 7 Financial Review Bob Hipps, Interim CFO 8 $1.1 $0.7 Net Income ― $0.4 Q4 ($ in millions) 9 • APX and ACN Impact — $1.3 • Net Revenue up 106%; Gross Profit up 73% • Operating expenses up 61% net income 9 Net Revenue ― $55.6 106% $52.3 $107.9 Q4 ($ in millions) $46.2 $6.1 $80.7 $25.7 10 Electricity MWh 243K 57% Gas DTH 2,561K 390% $1.5 net revenue 10 Gas $0.4 23% Gross Profit ― $6.3 73% Q4 ($ in millions) $8.7 $15.0 $7.1 $ 1.2 $12.3 Electricity $5.2 74% $1.6 11 $1.5 gross profit 11 Sales & Marketing ― $1.4 76% $3.3 $1.9 Q4 ($ in millions) $10.3 $6.6 G & A ― $3.7 56% 12 operating expenses 12 $5.5 FY ‘07 ($ in millions) YTD Net Income (loss) ― $7.7 $(2.2) 1113 net income (loss) 13 Net Revenue ― $124.5 50% FY ‘07 ($ in millions) $247.1 $371.6 $185.4 $ 61.7 $239.1 $126.0 14 Electricity MWh 290K 16% Gas DTH 9,673K 188% Gas Electricity APX $6.5 net revenue 14 Gross Profit ― $28.4 99% FY ‘07 ($ in millions) $28.8 $57.2 $ 5.9 $22.9 $40.1 $10.6 15 Electricity ― $17.2 75% Gas ― $4.7 80% $ 6.5 gross profit 15 * 16 YTD Sales & Marketing ― $5.4 103% FY ‘07 ($ in millions) $10.6 $5.2 YTD G & A ― $10.4 38% $37.3 $26.9 operating expenses 16 ($ in thousands) cash & liquidity 07/31/07 07/31/06 Cash and cash equivalents. $6,559 $22,941 Account receivables. $65,231 $30,650 Working capital . $38,900 $32,253 Current ratio*. 1.8:1.0 2.0:1.0 Restricted cash . $10,457 $17,117 Short-term borrowings. $— $— Primary cash flow uses: 12 Mos. EndedJul ’07 12 Mos. EndedJul ’06 Property and equipment . $4,532 $4,714 HESCO purchase . $4,453 $— *Current assets to current liabilities 15 17 17 ClosingComments 18 • APX and ACN Settlements 19 • 196,000 Year-end Customers • Gross profit doubled to $57.2 million from $28.8 million last year 2007 highlights • Net income increased to $5.5 million from a net loss of $2.2 million in FY 2006 19 20
